        Case 2:21-cv-00007-BMM-JTJ Document 9 Filed 04/19/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 ANDREAS ENTERPRISES, LLC,
 d/b/a ANDREAS PETROLEUM,
                                                      CV-21-07-BU-BMM-JTJ
 Plaintiff,

 vs.                                                    ORDER

 GENERAL STAR INDEMNITY
 COMPANY and JOHN DOES 1-5,

 Defendants

       Defendant General Star Indemnity (Defendant) has moved for an order

allowing Mary E. Weaver, Esq., and Cara Tseng Duffield, Esq. to appear pro hac

vice in this case with Susan Miltko, Esq., designated as local counsel. The

applications of Ms. Weaver and Ms. Duffield appear to be in compliance with L.R.

83.1(d).

       IT IS ORDERED:

       Defendant’s motions to allow Ms. Weaver and Ms. Duffield to appear on its

behalf (Docs. 7 and 8) are GRANTED, subject to the following conditions:

       1.     Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;
       Case 2:21-cv-00007-BMM-JTJ Document 9 Filed 04/19/21 Page 2 of 2



      2.       Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.       Ms. Weaver and Ms. Duffield must each do their own work. Each

must do their own writing, sign their own pleadings, motions, briefs, and, if

designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      4.       Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      5.       Admission is personal to Ms. Weaver and Ms. Duffield

      IT IS FURTHER ORDERED:

      Each applicant shall file, within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of their admission under the terms set

forth above.

      DATED this 19th day of April, 2021.




                                           -2-
